Title: To George Washington from Richard Snowdon, 13 November 1793
From: Snowdon, Richard
To: Washington, George


          
            Newton Gloucester State of New Jersey Novbr 13th 93
          
          The Author of the enclosed Volume presents it to the Worthy President of the United
            States as a Small Tribute of that affectionate esteem which he with many thousands bear
            for his Person whose merit both as a Hero and Citizen hath captivated
            the feeling Heart that thrills with exalted pleasure at the loved name of
              Washington. As the Author is one of the People called
            Quakers he cannot consistent with his profession make use of a Style that custom hath
            established in what is called the Polite World Shall therefore confine himself to the
            feeling Language of the Heart and that mode of expression which he hath been educated in
            And notwithstanding Providence hath placed him in the humble Walks of Life he is firmly
            persuaded that like the Widows Mite it will be no less acceptable on that account And
            shall now take the Liberty to conclude this address in the Words of Dr Young as they
            accord with the Sentiments of his own Heart viz.
          “Farewel! thro’ boundless ages fare
            tho⟨u⟩ well! The dignity of Man and blessing of Heaven be with thee! The broad Hand of
            the Almighty cover thee! Mayst thou Shine when the Sun is extinct⟨!⟩ Mayst thou live and
            triumph when time Expires”  is the Ardent wish of thy
            Sincere friend and Admirer
          
            Richard Snowdon
          
        